799 F.2d 752
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Wesley BUTTREY and Don Greer, Defendants,Dale Quillen, Attorney-Appellant.
No. 86-5501.
United States Court of Appeals, Sixth Circuit.
July 22, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
Defendants Buttrey and Greer were indicted on a charge of conspiracy to conduct, finance, manage or supervise an illegal gambling business in violation of 18 U.S.C. Sec. 1955.  Greer was also charged with conducting, financing, managing or supervising an illegal gambling activity in violation of 18 U.S.C. Secs. 1955(a) and 2 and Tennessee Code Annotated 39-6-608.


2
On March 31, 1986, defense attorney Dale Quillen moved the district court for permission to represent both defendants, who had executed a waiver of conflict of interest.  A hearing was held on the motion which resulted in the district court's determination that the motion be denied.  Quillen then moved for reconsideration of the order denying the motion to represent both defendants.  The motion to reconsider was denied;  this appeal followed.


3
In Flanagan v. United States, 465 U.S. 259 (1984), the Supreme Court determined a disqualification of counsel order is not an immediately appealable order.  Although the district court order from which this appeal was taken was not the result of the government's motion to disqualify, as in Flanagan, THE EFFECT OF the appealed order herein is to disqualify Quillen from representing defendant Buttrey.


4
Therefore, it is ORDERED that this appeal be and hereby is dismissed for lack of jurisdiction.